        Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 1 of 28



                     IN THE UNITED STATES DISTRICT COURT
                         FOR DISTRICT OF CONNECTICUT

YALE NEW HAVEN HOSPITAL,
                                          Civil Action No.: 3:18-cv-01230-JCH
                     Plaintiff,

v.

ALEX M. AZAR II, Secretary,
United States Department of Health and
Human Services,

                             Defendant.   November 14, 2019



     PLAINTIFF’S REPLY MEMORANDUM IN SUPPORT OF CROSS-MOTION FOR
        SUMMARY JUDGMENT AND MOTION TO STRIKE ARGUMENT I OF
                        DEFENDANT’S MEMORANDUM
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 2 of 28



                                             TABLE OF CONTENTS


I. INTRODUCTION .......................................................................................................................1

II. ARGUMENT .............................................................................................................................3

          A.         The Secretary’s Argument that the 2014 Merged Hospital Policy was not a
                     Procedurally-Improper Reversal of His Long-Standing Merged Hospital
                     Policy (Albeit for Only One Year) Lacks Merit Factually and Legally. .................3

          B.         The Secretary’s Other Arguments Lack Merit and are Makeweight. ....................12

          C.         The Court Should Strike the Secretary’s Procedurally-Improper
                     Jurisdictional Arguments. ......................................................................................15

          D.         Even if Considered, the Secretary’s Jurisdictional Arguments Lack Merit...........17

III. CONCLUSION .......................................................................................................................20




                                                                    ii
            Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 3 of 28



                                               TABLE OF AUTHORITIES


                                                                                                                             Page(s)

Cases

Azar v. Allina Health Servs.,
   139 S. Ct. 1804 (2019) ...............................................................................................................2

Bowen v. Michigan Academy of Family Physicians,
   476 U.S. 667 (1986) .................................................................................................................18

Council for Urological Interests v. Sebelius,
   668 F. 3d 704 (D.C. Cir. 2011) ......................................................................................3, 18, 19

DCH Regional Medical Center v. Azar,
  925 F.3d 503 (D.C. Cir. 2019) .....................................................................................13, 19, 20

Encino Motorcars, LLC v. Navarro,
   136 S. Ct. 2117 (2016) ...........................................................................................................7, 9

FCC v. Fox Television Stations, Inc.,
  556 U.S. 502 (2009) ...............................................................................................................8, 9

Florida Health Sciences Center v. HHS,
   830 F.3d 515 (D.C. Cir. 2016) .................................................................................................20

Heckler v. Ringer,
   466 U.S. 602 (1984) .....................................................................................................17, 18, 19

Link v. Wabash R. Co.,
   370 U.S. 662 (1962) .................................................................................................................17

Lujan v. Defs. of Wildlife,
   504 U.S. 555 (1992) .................................................................................................................16

Ne. Hosp. Corp. v. Sebelius,
    657 F.3d 1 (D.C. Cir. 2011) .......................................................................................................1

NRDC v. FDA,
  884 F. Supp. 2d 108 (S.D.N.Y. 2012)......................................................................................17

Perez v. Mortg. Bankers Ass’n,
   135 S. Ct. 1199 (2015) .........................................................................................................9, 12

Post Acute Med. at Hammond, LLC v. Azar,
   311 F. Supp. 3d 176 (D.D.C. 2018) .........................................................................................13

                                                                   iii
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 4 of 28



Shalala v. Illinois Council on Long Term Care, Inc.,
   529 U.S. 1 (2000) ...............................................................................................................17, 19

Solite Corp. v. EPA,
    952 F.2d 473 (D.C. Cir. 1991) .................................................................................................10

Statutes

Administrative Procedure Act, 5 U.S.C. §§551 et seq.................................................1, 3, 8, 14, 17

28 U.S.C. §1331 .......................................................................................................................17, 18

42 U.S.C. §405(h) ..........................................................................................................................18

Medicare Act, 42 U.S.C. §§1395 et seq. ..................................................................1, 3, 8, 9, 14, 17
  §1395hh(a)(2) ........................................................................................................................1, 8
  §1395hh(a)(4) ..................................................................................................................2, 8, 10
  §1395nn(i)(3) ...........................................................................................................................19

Other Authorities

78 Fed. Reg. 50,496, 50,642 (Aug. 19, 2013)................................................................................12

84 Fed. Reg. 42,044 (Aug. 16, 2019)...............................................................................................5
   p. 42,379.....................................................................................................................................5
   pp. 42,352–55.............................................................................................................................5
   pp. 42,359-64 .............................................................................................................................5




5891985.17                                                             iv
    Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 5 of 28
            GLOSSARY OF PERTINENT ABBREVIATIONS AND ACRONYMS

ACA                         --   Patient Protection and Affordable Care Act
APA                         --   Administrative Procedure Act, 5 U.S.C. §§ 551 et seq.
A.R.                        --   Administrative Record
CCN                         --   CMS Certification Number
CMS                         --   Centers for Medicare & Medicaid Services
DSH                         --   Disproportionate Share Hospital
FFY                         --   Federal Fiscal Year
2014 Final Rule             --   FFY 2014 IPPS Final Rule, 78 Fed. Reg. 50,496 (Aug.
                                 19, 2013)
2014 Proposed Rule          --   FFY 2014 IPPS Proposed Rule, 78 Fed. Reg. 27,486
                                 (May 10, 2013)
2015 Final Rule             --   FFY 2015 IPPS Final Rule, 79 Fed. Reg. 49,854 (Aug.
                                 22, 2014)
2015 Proposed Rule          --   FFY 2014 IPPS Proposed Rule, 79 Fed. Reg. 27,978
                                 (May 15, 2014)
GME                         --   Graduate Medical Education
HCFA                        --   Health Care Financing Administration
HHS                         --   United States Department of Health and Human
                                 Services
HSR                         --   Hospital of Saint Raphael

IPPS                        --   Medicare Hospital Inpatient Prospective Payment
                                 System
July 25, 2019 Decision      --   Court’s Ruling on Defendant’s Motion to Dismiss for
                                 Lack of Subject Matter Jurisdiction (Doc. No. 16) and
                                 Plaintiff’s Motion for Leave to File a Sur-Reply (Doc.
                                 No. 26) (July 25, 2019), ECF No. 33
Medicare Act                --   42 U.S.C. §1395 et seq.
Preclusion Statute          --   42 U.S.C. §1395ww(r)(3)
PRRB                        --   Provider Reimbursement Review Board
Secretary                   --   Secretary of HHS



                                  v
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 6 of 28



      SSI                            --   Supplemental Security Income
      UC DSH                         --   Uncompensated Care Disproportionate Share Hospital




5891985.17                                 vi
         Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 7 of 28



                                     I. INTRODUCTION

       The Hospital’s summary judgment argument here is straight-forward:

1.     The Medicare Act and the APA require the Secretary to use notice-and-comment
       rulemaking when implementing “any rule or policy that establishes or changes a
       substantive legal standard” governing Medicare payment, and

2.     The Secretary unlawfully failed to use notice-and-comment rulemaking when
       implementing the 2014 Merged Hospital Policy, which reversed the Secretary’s
       long-standing policy of combining data from merged hospitals when calculating
       Medicare payments, including DSH payments (which the Secretary “unreversed” in
       2015).

The Secretary’s Reply Memorandum (“Sec’y Reply”) (ECF No. 40) (at 9) argues that because

“FY2014 was the very first year HHS made [UC DSH] payments,” there was no “established

policy” that the 2014 Rulemaking could have changed. The Secretary’s argument fails because it

is based on the false premise that, when the Secretary first implemented the UC DSH provisions in

the 2014 Rulemaking, he did not rely on any preexisting Medicare policies. This “island” premise

is false because of (a) the interconnectedness of the “labyrinthine” other Medicare payment

provisions to the UC DSH provisions in the 2014 Rulemaking,1 and (b) the Secretary’s decision to

use Traditional DSH data to calculate 2014 UC DSH payments, which necessarily incorporated all

Traditional DSH-related policies, including the long-standing Merged Hospital policy.

       The falseness of this premise also defeats as a matter of law the argument in the

Secretary’s Reply (at 9-10) that the Secretary’s “general description” of his implementation of

the UC DSH program in the 2014 Proposed Rule is sufficient for APA and Medicare Act

purposes so that he did not have to discuss explicitly the reversal of his long-standing Merged

Hospital policy therein. This is because (a) 42 U.S.C. §1395hh(a)(2), as interpreted by the



1
   The complexity of the Medicare statutory scheme is legendary in the judiciary, having often
been described as “labyrinthine.” See, e.g., Ne. Hosp. Corp. v. Sebelius, 657 F.3d 1, 17 (D.C. Cir.
2011) (quoting Learned Hand, In Memoriam: Thomas Walter Swan, 57 Yale L. 167, 169 (1947)).
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 8 of 28



Supreme Court in Azar v. Allina Health Servs., 139 S. Ct. 1804, 1809 (2019), requires the

Secretary to use notice-and-comment rulemaking when changing a “substantive legal standard”

governing Medicare payment, such as his long-standing Merged Hospital policy, and (b) 42

U.S.C. §1395hh(a)(4) states that a “final regulation that includes a provision that is not a logical

outgrowth of a previously published notice of proposed rulemaking . . . shall be treated as a

proposed regulation and shall not take effect until there is the further opportunity for public

comment and a publication of the provision again as a final regulation.”

         Remarkably, the Secretary’s Reply does not even mention 42 U.S.C. §1395hh(a)(4), even

though it was addressed numerous times in the Hospital’s Memorandum in Support of its Cross-

Motion for Summary Judgment (“Hosp. Mem.”) (ECF No. 38-1) at 4, 28-29, and 34. Instead,

the Secretary’s Reply argues (at 11-12) that the “question” before the Court “is simply whether

the proposed rule provided interested persons with adequate notice that they should comment on

the issue.” The Secretary’s Reply further argues (at 14-15) that he was required only to “provide

a general notice of the subjects involved in the rulemaking” because “an agency satisfies its

procedural notice-and-comment requirements if the notice of proposed rulemaking includes

‘either the terms or substance of the proposed rule or a description of the subjects and issues

involved.’” And in support of these arguments, the Secretary’s Reply (at 13-24) presents many

details from the preamble of the 2014 Proposed Rule to show that he “actually described in

extensive detail how HHS intended to estimate Factor Three,” which allegedly gave hospitals

sufficient information to figure out that the Secretary was proposing to reverse (for only a single

year) his long-standing Merged Hospital policy.

         These arguments fail because the question actually before the Court is whether the

Secretary unlawfully failed to use notice-and-comment rulemaking when implementing the 2014

Merged Hospital Policy. And, as the Hospital’s Memorandum explained (at 21-23), the answer is
5891985.17                                        2
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 9 of 28



yes because the APA and the Medicare Act required the Secretary to (a) give notice about any

proposed change to his long-standing Merged Hospital policy, (b) explain why the Secretary was

proposing to change this policy so as to provide the public with a meaningful opportunity to

comment, and (c) offer reasoned responses to significant comments. It is undisputed that none of

this occurred. This is fatal because notice under the APA and the Medicare Act must be explicit

– the regulated providers should not be required to read the Secretary’s mind. Hosp. Mem. at 33.

         The Secretary’s Reply also fails to rebut the Hospital’s motion to strike the Secretary’s

procedurally-improper jurisdictional challenge. And, if considered, the Secretary’s jurisdictional

challenge lacks merit because it relies on channeling cases to support its preclusion argument.

But these cases are inapt because they do not address preclusion of judicial review. See Council

for Urological Interests v. Sebelius, 668 F. 3d 704 (D.C. Cir. 2011) (emphasis added). For these

reasons and the others discussed below, the Court should (a) deny the Secretary’s motion, and

grant the Hospital’s cross-motion for summary judgment and (b) grant the Hospital’s motion to

strike the Secretary’s procedurally-improper jurisdictional challenge or, if considered, deny it.

                                        II. ARGUMENT

A.       The Secretary’s Argument that the 2014 Merged Hospital Policy was not a
         Procedurally-Improper Reversal of His Long-Standing Merged Hospital Policy
         (Albeit for Only One Year) Lacks Merit Factually and Legally.

1.       The Secretary Incorporated into the UC DSH Provisions in the 2014 Rulemaking His
         Long-Standing Policy of Combining Data from Merged Hospitals When Calculating
         Medicare Payments.

         The Secretary’s Reply (at 13) contains the following “counterfactual” assertion:

         Even if past agency policies were relevant, YNHH is factually incorrect that HHS
         had any such policies with respect to the new uncompensated care DSH
         payments. As YNHH acknowledges, “[t]he 2014 IPPS Rulemaking was the
         Secretary’s first [year] implementing the UC DSH program.” Pl.’s MSJ at 24; see
         also Pl.’s Resp. to Def.’s Stmt. of Mat. Facts (ECF No. 383) ¶ 3 (hereafter “Pl.’s
         Resp. to D-SMF”). As YNHH concedes, then, because FY2014 was the first year


5891985.17                                       3
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 10 of 28



         that HHS implemented the uncompensated care DSH payment, there could not yet
         have been any “established policies” for that payment.

(Emphasis added.) The Secretary’s assertion, that the Hospital “concedes” there could not yet

have been any “established policies” relating to 2014 UC DSH payments “because FY2014 was

the first year that HHS implemented” that payment, is dead wrong -- the Hospital has never

made, and the facts do not support, any such “concession.”

         The Hospital’s Memorandum acknowledged (at 24-25 (emphasis in original)) that the

“2014 IPPS Rulemaking was the Secretary’s first implementing the UC DSH program,” adding:

         In doing so, rather than to relying on new data to calculate those payments, the
         Secretary decided to calculate 2014 UC DSH payment using Traditional DSH
         data. . . . Using Traditional DSH data to calculate 2014 UC DSH payments was a
         sensible exercise of the Secretary’s discretion because the Secretary had decades
         of experience with that data. . . . In the 2014 Proposed Rule, CMS announced its
         proposed methodology to calculate UC DSH payments for 2014 using Traditional
         DSH data without mentioning in either the preamble or the regulatory text any
         proposed deviation from the agency’s long-standing policy of calculating post-
         merger Medicare payments using combined data from hospitals that had merged
         for Medicare payment purposes.

Rather than “conceding” that there were no “established policies” relating to UC DSH payments

before the 2014 Rulemaking, the Hospital’s consistent position has been that the “2014 Final

Rule presented for the first time the 2014 Merged Hospital Policy, which reversed the Secretary’s

long-standing policy of combining data from merged hospitals when calculating Medicare

payments, including DSH payments.” Hosp. Mem. at 23 (emphasis in original).

         The Secretary’s assertion that there was no “established policy” that the 2014 Rulemaking

could have changed because “FY2014 was the very first year HHS made [UC DSH] payments”

fails factually because of the interconnectedness between the general statutory and regulatory

provisions related to Medicare payments and the UC DSH payments as implemented by the

Secretary in the 2014 Rulemaking, which relied on numerous established Medicare policies. In



5891985.17                                       4
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 11 of 28



fact, the UC DSH provisions could not have been implemented at all if the 2014 Rulemaking did

not incorporate explicitly or implicitly numerous Medicare statutory and regulatory provisions.

         For example, the calculation of a hospital’s UC DSH payment would be meaningless if the

Secretary could not make the payments and hospitals could not receive them. Thus, the 2014

Rulemaking (and all other IPPS rulemakings) relied on numerous statutory and regulatory

provisions unrelated to IPPS, such as those addressing how (a) the Secretary makes UC DSH

payments to qualifying hospitals (these payments are made by Medicare contractors under

authority delegated by the Secretary (Sec’y Mem. in Support of Mot. to Dismiss (ECF No. 16-1) at

4)), and (b) hospitals enroll in Medicare so they can receive payments from their MAC, including

by having signed provider agreements and meeting Medicare conditions of participation.

         But more important, the Secretary’s “island” argument ignores that UC DSH payments are

inextricably intertwined with Traditional DSH payments generally and to a greater extent for 2014

because the Secretary used Traditional DSH data to calculate 2014 UC DSH payments.2 For

example, the total amount of UC DSH payments to be distributed to hospitals is required by statute

to be calculated by taking 75% of the amount of total Traditional DSH payments for a given FFY.

Sec’y Mem. in Support of Mot. for Summ. J. (“Sec’y Init. Mem”) (ECF No. 37-1) at 4.

         Undaunted, the Secretary’s Reply argues (at 21-22) that UC DSH payments are distinct

from Traditional DSH payments because unlike Traditional DSH payments, UC DSH payments

are “prospective” only and not “based on actual patient data.” But this argument is defeated by the

Secretary’s acknowledgment in his Initial Memorandum (at 4) (a) that UC DSH payments are



2
  It was not until the 2020 Rulemaking that the Secretary abandoned the use of Traditional DSH
data in calculating Factor 3 of the UC DSH payments. See FY 2020 IPPS Final Rule, 84 Fed.
Reg. 42,044, 42,359-64, 42,379 (Aug. 16, 2019) (finalizing transition from using Traditional
DSH data to Worksheet S–10 data to determine UC DSH payments.). Factor 1 of the UC DSH
calculation continues to rely on Traditional DSH data. See 84 Fed. Reg. at 42,352–55.
5891985.17                                       5
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 12 of 28



available only to hospitals that qualify for Traditional DSH and (b) qualification for Traditional

DSH is based entirely on a retrospective review of a hospital’s Traditional DSH data.3

         Further, the Hospital explained (at 24) that using Traditional DSH data to calculate 2014

UC DSH payments was a sensible exercise of the Secretary’s discretion because the Secretary

had decades of experience with that data. The Secretary’s Reply argues (at 14):

         Simply because both payments relied on the same type of data does not mean that
         every other policy regarding the traditional DSH payment automatically became
         “established policy” for the new uncompensated care payment as well—especially
         given the clear differences in how the data was to be used in determining the
         different payments.

This post-hoc argument fails because (a) as a practical matter, Traditional DSH data could be used

to calculate 2014 UC DSH payments only if all of the policies concerning calculation of

Traditional DSH payments also applied, and (b) in the 2014 Proposed Rule, the Secretary could

have, but did not limit the incorporation of essential Medicare payment policies, such as the long-

standing Merged Hospital policy.

         The Secretary’s Reply also argues (at 14):

         Here, YNHH and HSR were distinct hospitals using distinct provider numbers in
         FY2010/2011, and therefore their data from those cost reports was not
         consolidated. That was fully consistent with the policies cited by YNHH, in which
         data is combined only after the hospitals begin operating under a single provider
         number. Cf. FY2014 Final Rule, 78 Fed. Reg. 50,496, 50,642 (Aug. 19, 2013) (“A
         hospital’s Factor 3 is calculated based on the data tied to its CCN. This is
         consistent with the treatment of other IPPS payment factors[.]”).

But the Secretary apparently missed the Hospital’s point that the Hospital and HSR had distinct

provider numbers before their 2012 merger, after which HSR was merged into the Hospital. Hosp.



3
  Thus, the Secretary errs by asserting (at 13 of his Reply): “It is true that, in FY2014, the
Secretary proposed using the same type of data for estimating the uncompensated care DSH
payments as was used for calculating the traditional DSH payments—i.e., hospitals’ Medicaid and
Medicare/SSI fractions. But that is where the similarities between the two payments end [. . . . ]”
The similarities of Traditional DSH and UC DSH are far more extensive.
5891985.17                                        6
        Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 13 of 28



Mem. at 13, 15, 25–26, 28, 38, and 39. Thus, the Hospital reasonably expected that data from both

HSR and the Hospital would be included to calculate Hospital’s 2014 UC DSH payment.

       Nevertheless, the Secretary’s Reply (at 19) argues that “the proposed rule made clear that

the key timeframe for YNHH’s and HSR’s data was FY2010/2011, not FY2014.” But as the

Hospital explained (at 14 and 25), (a) 2014 UC DSH payments were required to be estimated

based on the amount of uncompensated care IPPS hospitals expected to provide in 2014 and (b)

the amount of uncompensated care that the Hospital expected to provide in 2014 could be

determined reasonably only if HSR’s data were included because HSR’s inpatient operations

merged into the Hospital in 2012 (the Secretary has done this every year except 2014).

       The Secretary’s Reply argues (at 19-20 (emphasis in original)) that such a point is

“irrelevant” because it reflects “a substantive challenge to the reasonableness of the Secretary’s

actions” and “the sole remaining claim in this case is a procedural one, YNHH’s argument about

a lack of sufficient explanation is irrelevant.”4 But the Hospital’s point is to show the effect of

the reversal of the Secretary’s long-standing Merged Hospital policy. Also, the Secretary relies

on Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016), in support of his

characterization of the Hospital’s arguments regarding “lack of sufficient explanation” as a

“substantive challenge.” Sec. Reply at 20. However, Encino Motorcars directly supports the

Hospital’s challenge as procedural in nature because the Supreme Court explained that “[o]ne of

the basic procedural requirements of administrative rulemaking is that an agency must give

adequate reasons for its decisions,” before finding that “the unavoidable conclusion is that the

2011 regulation was issued without the reasoned explanation that was required in light of the

Department’s change in position and the significant reliance interests involved.” Id. at 2125–26.


4
   This is a particularly odd position for the Secretary’s Reply to take after insisting (at 7) that it
is “irrelevant” whether a claim is “characterized as ‘procedural’ or ‘substantive.’”
5891985.17                                        7
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 14 of 28



2.       Because the Secretary’s 2014 Final Rule Reversed His Long-Standing Merged Hospital
         Policy, the Secretary Was Required to Have Used Notice-and-Comment Rulemaking to
         Adopt this Reversal Properly.

         Because the Secretary used Traditional DSH data to calculate 2014 UC DSH payments and

the 2014 Proposed Rule did not limit the incorporation of Medicare policies in the 2014

Rulemaking, such as the long-standing Merged Hospital policy, the Secretary gave hospitals

(including the Hospital) no reason to believe that such policies would not apply for purposes of

calculating 2014 UC DSH payments. This is because the Secretary did not include in the 2014

Proposed Rule any discussion about a possible change to the Secretary’s long-standing Merged

Hospital policy and (a) 42 U.S.C. §1395hh(a)(2) required the Secretary to use notice-and-

comment rulemaking if he wanted to change his long-standing Merged Hospital policy, and (b)

42 U.S.C. §1395hh(a)(4) states that a “final regulation that includes a provision that is not a

logical outgrowth of a previously published notice of proposed rulemaking . . . shall not take

effect until there is the further opportunity for public comment and a publication of the provision

again as a final regulation.” Moreover, the APA and the Medicare Act required the Secretary to

(a) give notice about any proposed change to his long-standing Merged Hospital policy, (b)

explain why the Secretary was proposing to change this policy so as to provide the public with a

meaningful opportunity to comment, and (c) offer reasoned responses to significant comments.

It is undisputed that none of this occurred.

         The Secretary’s Reply (at 12) argues that “changes in agency policies generally are not

subject to extra scrutiny under the APA,” citing FCC v. Fox Television Stations, Inc., 556 U.S.

502, 514 (2009). However, the Supreme Court in Fox Television held the APA’s procedural

requirement “that an agency provide reasoned explanation for its action would ordinarily demand

that it display awareness that it is changing position.” Fox Television, 556 U.S. at 515 (emphasis

in original). The Court went on to explain that:
5891985.17                                         8
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 15 of 28



         An agency may not, for example, depart from a prior policy sub silentio or simply
         disregard rules that are still on the books. See United States v. Nixon, 418 U.S.
         683, 696, 94 S. Ct. 3090, 41 L. Ed. 2d 1039 (1974). And of course the agency
         must show that there are good reasons for the new policy.

Id. at 515. The guiding analysis under the APA, as highlighted in Fox Television, focuses on

whether the agency provided a “reasoned explanation” for its action. And, where the action

departs from a prior policy, such a “reasoned explanation” ordinarily would demand that an

agency at least (1) not depart from a prior policy sub silentio, (2) acknowledge that it is changing

position, and (3) provide good reasons for the new policy. None of that occurred here.

         Moreover, where (as here) decades of industry reliance on the Secretary’s long-standing

Merged Hospital policy engendered serious reliance interests in hospitals (e.g., hospitals

accepting assignment of the subsumed hospital’s Medicare provider agreement, including

numerous liabilities attached thereto, with the expectation of receipt of Medicare payments

associated with the subsumed hospital), such a “reasoned explanation” requires “a more detailed

justification than what would suffice for a new policy created on a blank slate.” See id.; see also

Perez v. Mortg. Bankers Ass’n, 135 S. Ct. 1199, 1209 (2015) (“[T]he APA requires an agency to

provide more substantial justification when ‘its new policy rests upon factual findings that

contradict those which underlay its prior policy; or when its prior policy has engendered serious

reliance interests that must be taken into account. It would be arbitrary or capricious to ignore

such matters.’”) (quoting Fox Television Studios, 556 U.S. at 515); see also Encino Motorcars,

136 S. Ct. at 2126–27. Thus, the Secretary was required by the Medicare Act and the APA to

provide a reasoned explanation acknowledging the reversal of his long-standing Merged Hospital

policy and providing “good reasons” for the 2014 Merged Hospital Policy. This did not occur.

         The Secretary’s Reply argues (at 11-12) that it is “irrelevant” whether “HHS’s FY2014

rulemaking constituted a change in policy or not” because the issue here is whether “the proposed

5891985.17                                       9
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 16 of 28



rule provided interested persons with adequate notice that they should comment on the issue.”

But in doing so, the Secretary completely ignored (and thus should be found to have conceded) the

Hospital’s arguments (at 28-29) that (a) the Secretary violated 42 U.S.C. §1395hh(a)(4) by not

proposing to reverse his long-standing Merged Hospital policy in the 2014 Proposed Rule and

(b) the 2014 Merged Hospital Policy could not become effective when published for the first

time in the 2014 Final Rule because the reversal of the Secretary’s long-standing Merged

Hospital policy was not addressed in a previously-published proposed rule. The Secretary also

violated the APA because information that appears for the first time in a final rule does not meet

the notice requirement. See Solite Corp. v. EPA, 952 F.2d 473, 499-500 (D.C. Cir. 1991)

(rejecting argument that notice requirement was satisfied by post-notice supplement regarding

methodology). Hosp. Mem. at 29.5

3.       The Secretary’s Argument that the Discussion About UC DSH in the 2014 Proposed Rule
         Met the APA and the Medicare Act Requirements Does Not Withstand Scrutiny.

         The Secretary’s Reply includes (at 15) an elaboration on his argument that his failure to

address the Merged Hospital Policy in the 2014 Proposed Rule is not fatal because the “central

question” in evaluating adequacy of the notice is “whether the agency’s notice would fairly

apprise interested persons of the subjects and issues of the rulemaking.” In support of this

argument, the Secretary includes a lengthy explanation about why the 2014 Proposed Rule should

be read to have given the Hospital de facto notice that the Secretary would be reversing his long-

standing Merged Hospital policy and calculating the Hospital’s 2014 UC DSH payment without



5
   Thus, the Secretary’s Reply (a) argument (at 15) that “the Medicare Act’s and the APA’s
notice-and-comment requirements” are “materially the same” is incorrect and (b) series of “the
sky is falling” arguments (at 17) to support his view that the Hospital’s position “would
effectively disable agency rulemaking altogether” fails because the requirements cited by the
Hospital were enacted by Congress.

5891985.17                                      10
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 17 of 28



including HSR’s data. However, the Secretary’s argument fails as a matter of law because, as

explained above, the Secretary was required to provide specific notice about the reversal of his

long-standing Merged Hospital policy and an explanation why the reversal was proper. The cases

that the Secretary cites (at 15) are inapt because they do not address, or purport to address, where,

as here, a proposed rule failed to provide notice of the reversal of a long-standing policy.

         Also, the Secretary’s argument fails as a matter of fact because the 2014 Proposed Rule

did not “fairly apprise” IPPS hospitals generally, or the Hospital specifically, that the Secretary

would be reversing (for one year) his long-standing Merged Hospital policy. The Secretary’s

Reply (at 18-21) argues that “the intense detail of the proposed rule underscores that interested

parties were “fairly apprise[d]” of the overall “subjects and issues of the rulemaking” and, thus,

the Hospital was “plainly on notice regarding HHS’s intended methodology for estimating Factor

Three.” But lengthy detail with regard to how Factor Three would be calculated does not

overcome the shortcoming from the complete silence regarding reversal of the long-standing

Merged Hospital policy.

         The Secretary’s Reply (at 19) argues “the only plausible reading of the FY2014 Proposed

Rule’s language is that YNHH’s Factor Three would be estimated based solely on its own

FY2010/2011 cost-report data.” But this ignores that the 2014 Proposed Rule data table had an

entry for HSR, a DSH Factor 3 calculation for HSR, and a “Y” in the “Projected to receive DSH”

column for HSR. Hosp. Mem. at 31 n.7. Given that the Hospital accepted HSR’s provider

agreement as part of the merger, the Hospital expected the Secretary to use HSR’s data when

calculating the Hospital’s 2014 UC DSH payment based on long-standing Merged Hospital

policy. In fact, the 2014 Final Rule stated that a “hospital’s Factor 3 is calculated based on the data




5891985.17                                        11
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 18 of 28



tied to its CCN” (78 Fed. Reg. at 50,642), which is precisely what the Hospital was seeking

because, by 2014, HSR’s data was tied to the Hospital’s CCN. 6

         The Secretary’s Reply (at 17) acknowledges that the “whole point of notice-and-comment

is to allow ‘interested persons an opportunity to participate in the rule making through

submission of written data, views, or arguments,’ and then for the agency to ‘consider and

respond to significant comments received during the period for public comment.’ Perez, 135 S.

Ct. at 1203,” and that courts “only require that the policy set forth in the final rule be ‘reasonably

foreseeable’ from the proposed rule.” But the 2014 Rulemaking fails under both standards

because the Secretary gave no notice of the proposed reversal of the long-standing (and still

standing, except for 2014) Merged Hospital policy.

B.       The Secretary’s Other Arguments Lack Merit and are Makeweight.

         The Secretary’s Reply includes a hodge-podge of other arguments, each of which lacks

merit. For example, the Secretary’s Reply argues (at 13-14 (emphasis added)) that this Court

should not consider the Hospital’s citation to “several other Medicare payments in which HHS

purportedly consolidates merged hospitals’ data” because “there is no reason to believe that

HHS’s policies on different payments, arising under different payment schemes, have any

bearing on HHS’s policies with respect to the uncompensated care payment.” This argument

fails because the Secretary ignores that the policies that the Hospital cited (at 13) were from the

2006 IPPS Final Rule and IPPS is the exact payment scheme addressed by the 2014 Rulemaking.




6
  The Secretary’s Reply (at 22-23) oddly argues that the inclusion of data from both HSR and
the Hospital in the 2014 DSH tables “proves that the proposed rule provided adequate notice”
that merged hospital data “was at issue in the rulemaking.” But the Secretary never connects the
inclusion of HSR’s data with his counterintuitive position that this gave the Hospital notice that
the Secretary was proposing to reverse his long-standing Merged Hospital policy and exclude
HSR’s data in the 2014 Final Rule.
5891985.17                                       12
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 19 of 28



         The Secretary’s Reply (at 14) continues: “YNHH’s examples are consistent with the

Secretary’s FY2014 approach. In those examples, multiple hospitals were treated as a single

hospital if they operated under a single provider number.” What the Secretary omits is that these

“hospitals were treated as a single hospital if they operated under a single provider number”

during the FFY that was the subject of the rulemaking. Here, by contrast, the Secretary refused

to merge the Hospital’s data with HSR’s even though HSR and the Hospital operated under a

single provider number in 2014.

         The Secretary’s Reply (at 21-22) asserts the Hospital should have realized that the

Secretary was going to exclude HSR’s data from its 2014 UC DSH payment and argues (at 23)

that “the best reading of the proposed rule’s spreadsheets is that HHS did not intend to combine

YNHH’s and HSR’s data.” This argument fails because the Hospital reasonably believed that

the Secretary would have to include HSR’s data when calculating the Hospital’s 2014 UC DSH

payment because (a) doing so was necessary statutorily to assure that the Hospital’s 2014 UC

DSH payment would be based on the uncompensated care that the Hospital expected to provide

in 2014 and (b) the Secretary gave no indication that he was going reverse his long-standing

Merged Hospital policy. Hosp. Mem. at 14, 18, and 19.

         The Secretary’s Reply (at 16-17) again relies on Post Acute Med. at Hammond, LLC v.

Azar, 311 F. Supp. 3d 176 (D.D.C. 2018), to support his assertion that the APA “does not require an

agency to advise regulated entities as to the individualized implications of a proposed rule.” But, as

the Hospital explained (at 35-36), the instant case is distinguishable from the situation in Post

Acute, where “the proposed rule gave [the hospital] all the information it has now [i.e., at the

time of the ligation].” Although that might have been true for the plaintiff-hospital in DCH

Regional Medical Center v. Azar, 925 F.3d 503 (D.C. Cir. 2019), because the 2014 Proposed Rule

gave DCH actual notice that the data from its subsumed hospital would not be included for
5891985.17                                       13
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 20 of 28



purposes of calculating DCH’s 2014 UC DSH payment, the Hospital received no such notice

because (unlike for DCH and its subsumed hospital) the 2014 data tables included data from both

the Hospital and HSR and indicated that both would receive 2014 UC DSH payments.

         With respect to DCH, the Secretary’s Reply (at 24 (emphasis in original)) argues that the

exclusion of the data from DCH’s subsumed hospital “does not mean that all others would be

included.” Here again, the Secretary apparently missed the Hospital’s point, which was that

DCH, but not the Hospital, had notice that its merged hospital data would not be used for 2014

UC DSH purposes. Indeed, this is why DCH commented, but the Hospital did not. 7

         The Hospital explained (at 33) that the failure of the 2014 Proposed Rule to discuss

explicitly the proposal to reverse the Secretary’s long-standing Merged Hospital Policy was

“fatal because notice under the APA and the Medicare Act must be explicit – the regulated

providers should not be required to read the Secretary’s mind.” The Secretary’s Reply (at 16)

asserts “there is no question that the proposed rule accurately described how HHS intended to

estimate YNHH’s Factor Three,” but never argues (nor could he based on the facts) that the 2014

Proposed Rule addressed explicitly or implicitly reversal of the Merged Hospital policy.

         The Secretary’s Reply (at 20 n.4) faults the Hospital for denying Paragraph 7 of the

Defendant’s SOMF by not identifying any inaccuracy or citing admissible evidence supporting the

denial. The Secretary’s purpose in presenting this footnote is to support the following text

statement: “Additionally, YNHH did not meaningfully dispute that HHS, in connection with the

final rule, calculated YNHH’s Factor Three exactly how HHS said it would in the proposed

rule.” But the Hospital has consistently taken the position that the Secretary’s calculation of the



7
 The Secretary’s Reply (at 24-25) chides the Hospital for not notifying the Secretary about its
merger with HSR. Yet, the Secretary does not dispute that the Secretary had notice of the
merger before the 2014 Rulemaking.
5891985.17                                      14
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 21 of 28



Hospital 2014 UC DSH payment in the 2014 Final Rule was inconsistent with the 2014 Proposed

Rule because the 2014 Proposed Rule stated:

         The numerator of Factor 3 would be the estimated Medicaid and Medicare SSI
         patient days for the individual hospital based on its most recent 2010/2011
         Medicare cost report (including the most recently available that may be used to
         update the SSI ratios).

See Hosp. Local Rule 56(a)(2) Statement in Opp. to Def.’s Statement of Undisputed Material

Facts (ECF No. 38-3) at ¶6.

         Based on this language, because the Hospital and HSR were “individual hospitals” with

distinct “Medicare cost reports” before their 2012 merger, after which HSR was merged into the

Hospital, the Hospital reasonably expected that data from both HSR and the Hospital would be

included to calculate Hospital’s 2014 UC DSH payment given that (a) 2014 UC DSH payments

were required to be estimated based on the amount of uncompensated care IPPS hospitals

expected to provide in 2014 and (b) the amount of uncompensated care that the Hospital

expected to provide in 2014 could be determined accurately only if HSR’s data were included

because HSR’s inpatient operations merged into the Hospital in 2012 (the Secretary has done this

every year except 2014). The inclusion of HSR’s data in the Medicare DSH-Supplemental Data

table published with the 2014 Proposed Rule, and a “Y” in the “Projected to receive DSH”

column for HSR, confirmed the Hospital’s expectation was reasonable.

C.       The Court Should Strike the Secretary’s Procedurally-Improper Jurisdictional
         Arguments.

         The Hospital moved to strike Argument I in the Secretary’s Initial Memorandum as

procedurally improper because it actually is a request for reconsideration of the Court’s July 25,

2019 decision that is untimely under both Federal Rule of Civil Procedure 59(e) and Local Rule

7(c), which required the Secretary to “file[] and serve[] such [motion for reconsideration] within



5891985.17                                     15
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 22 of 28



seven (7) days of the filing of the decision or order from which such relief is sought.” Argument

I is also inconsistent with the Court’s August 12, 2019 briefing order.

         Both the Secretary’s Initial and Reply Memoranda acknowledge that he is seeking

reconsideration by (a) asking that the “Court … re-evaluate [its] determination” that it has

jurisdiction to review the Hospital’s procedural claim (Sec’y Init. Mem. at 1 (emphasis added))

and (b) stating that there are “strong reasons for this Court to reconsider its prior jurisdictional

analysis.” Sec’y Reply at 6 (emphasis added). Moreover, the Secretary offers no new facts or

law supporting his arguments, instead asserting (at 6) that reconsideration is warranted because

the Court noted that the preclusion issue was “a very close question.”

         The Secretary seeks to justify his procedurally improper request for reconsideration by

making the unremarkable point that jurisdictional challenges can be raised at any time (which the

Hospital acknowledged at 508), including at the summary judgment stage.9 But the Hospital’s

acknowledgement is not, as the Secretary contends (at 5), the “end of the matter” because the

Secretary’s arguments do not address that Argument I is untimely under the Federal and Local

Rules and inconsistent with the August 12, 2019 briefing order, or that this Court has the

8
   The Secretary’s Reply argues (at 4) that “YNHH largely ignores the cases cited in the
Secretary’s opening memorandum establishing that ‘questions of subject matter jurisdiction are
generally exempt from law of the case principles,’” but the Secretary recognizes in the very next
paragraph that the Hospital “acknowledges that the Court can revisit the issue of jurisdiction at
any time.” Sec’y Reply at 5 (citing Hospital’s Memorandum at 41).
9
  The Secretary cites Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992) (at 4) for the
proposition that it is quite common for litigants to challenge jurisdiction at the summary-
judgment stage and that “jurisdiction must be established ‘with the manner and degree of
evidence required at the successive stages of litigation.’” But Lujan does not support the
Secretary’s improper request for reconsideration. In Lujan, plaintiffs’ standing was challenged at
both the motion to dismiss and summary judgment stage. 504 U.S. at 560-61. At the summary
judgment stage, however, the Court noted that plaintiffs could no longer rest on mere allegations
of injury, causation, and redressability, but must set forth specific facts in evidence. Id. at 561.
Here, the jurisdictional issue centered on the legal question of whether the Court was precluded
from hearing procedural challenges under the relevant statute. There are no additional factual
issues to be presented at the summary-judgment stage that make reconsideration necessary.
5891985.17                                      16
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 23 of 28



authority to manage its docket and strike improper materials. See Link v. Wabash R. Co., 370

U.S. 662, 629-30 (1962); NRDC v. FDA, 884 F. Supp. 2d 108, 115 n.5 (S.D.N.Y. 2012).

         The Secretary also contends (at 5-6) that the Hospital would not be prejudiced from the

Secretary raising the jurisdictional argument in its motion for summary judgment. But this ipse

dixit ignores that the Secretary’s circumvention of procedure robbed the Hospital of an

opportunity to object on procedural grounds to any motion for reconsideration before being

required to address the underlying substance. The Secretary also seeks to justify Argument I by

stating that raising it at this time is the “more efficient course.” But the Hospital believes that it

is improper for a party to try to usurp the Court’s prerogative to determine the most efficient way

for cases to proceed. Finally, the Secretary’s Reply (at 6) correctly states that the Court has the

obligation to “confront the Secretary’s jurisdictional challenge.” However, the Court thoroughly

fulfilled its obligation in ruling on the Secretary’s motion to dismiss. There is no obligation that

the Court now reconsider that decision based on the Secretary’s procedurally improper request

that simply rehashes the same arguments raised at the prior stage and presents no new facts.

D.       Even if Considered, the Secretary’s Jurisdictional Arguments Lack Merit.

         As the Hospital explained (at 41-43), Heckler v. Ringer, 466 U.S. 602 (1984), and Shalala

v. Illinois Council on Long Term Care, Inc., 529 U.S. 1 (2000), are inapposite because the issue in

them was whether the court had jurisdiction under 28 U.S.C. §1331 or whether the plaintiffs had to

“channel” their action through the administrative and judicial review provisions of the Medicare

Act. In the instant case, the Secretary has never asserted (nor could he) that the Hospital did not

properly present its claim and exhaust its administrative remedies under the Medicare Act.

         The Secretary responds (at 7) that the Hospital’s argument is a “a distinction without a

difference” in that the “factual context in which Ringer and Illinois Council arose is irrelevant”

because “those decisions establish that whenever a claim falls within the terms of a preclusion
5891985.17                                       17
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 24 of 28



provision, that is dispositive regardless of whether the claim is characterized as ‘procedural’ or

‘substantive’ in nature.” But the quote that the Secretary uses to support this argument shows that

the Hospital correctly argued that these cases are inapt because the issue was whether the court

had jurisdiction under §1331, which is not at issue here. Sec’y Reply at 7 (emphasis added) (“See

Ringer, 466 U.S. at 615 (‘[T]o be true to the language of the statute, the inquiry in determining

whether § 405(h) bars federal-question jurisdiction must be whether the claim “arises under” the

Act, not whether it lends itself to a “substantive” rather than a “procedural” label.’).”

         These cases also do not help the Secretary because the statutory provision requiring

exhaustion of administrative remedies at issue in these cases (42 U.S.C. §405(h)), is “intended to

postpone judicial review, not totally preclude it.” Council for Urological Interests v. Sebelius,

668 F. 3d 704 (D.C. Cir. 2011) (emphasis added). For this reason, the Secretary’s Reply (at 7)

incorrectly characterizes §405(h) as a “preclusion provision” – it is not. These cases held that

§405(h) postpones judicial review for both “procedural” and “substantive” claims. In doing so,

they did not address preclusion of judicial review, which would require reference to the long line

of cases holding that statutes that preclude administrative and judicial review of agency action

must be construed narrowly because of the “strong presumption that Congress intends judicial

review of administrative action.” Bowen v. Michigan Academy of Family Physicians, 476 U.S.

667, 670 (1986).10

         This Court also should reject the Secretary’s arguments that the Hospital’s procedural

arguments are impliedly precluded by the Preclusion Statute. This is because the Supreme

Court has found implied preclusion available “only where Congress’s failure to authorize review

is ‘[c]onspicuous[]’ and suggests ‘deliberate[] inten[t]’ to foreclose judicial review,” which this


10
    This issue is discussed in more detail in Plaintiff’s Memorandum in Opposition to
Defendant’s Motion to Dismiss for Lack of Subject Matter Jurisdiction (ECF No. 20) at 28-31.
5891985.17                                        18
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 25 of 28



Court properly found did not occur when denying the Secretary’s motion to dismiss for lack of

jurisdiction. Council for Urological Interests, 668 F. 3d at 711. Here, there is no basis to

conclude that the Preclusion Statute showed that Congress intended to foreclose judicial review

of the Hospital’s procedural challenges because that Statute addressed only “[a]ny estimate of

the Secretary for purposes of determining the [UC DSH] factors,” not any procedural issues. As

this Court explained, “Congress has demonstrated it knows how to encompass the process of

establishing rules within the ambit of preclusion provisions, see 42 U.S.C. §1395nn(i)(3), but did

not include such language in this preclusion statute.” Slip Op. at 19 (ECF No. 33).

         Moreover, the Supreme Court in (a) Ringer stated that the plaintiffs were seeking

Medicare benefits (“regardless of any arguably procedural components, we see Ringer’s claim as

essentially one requesting the payment of benefits for BCBR surgery, a claim cognizable only

under § 405(g).”) 466 U.S. at 620, and (b) Illinois Council stated the plaintiffs were seeking

jurisdiction to challenge a sanction.      Thus, those cases involved circumstances where the

procedural claim was a means to an end. Here, in contrast, the procedural claim is the “end” that

the Hospital is seeking.

         The Secretary seems to believe that it makes a difference that the Hospital’s procedural

claim is “asking this Court to require the Secretary to ‘redo this part of his 2014 rulemaking,’ id. at

23, which would necessarily require vacating the Secretary’s initial Factor Three estimate for

YNHH—even though that is precisely the subject over which review is precluded.” Sec’y Reply at

7. But the Secretary’s next sentence (at 7-8) defeats his own argument: “To be sure, given the

procedural nature of the claim, the Secretary would remain free to ‘adopt[] the same policy after

remand.’”

         The Hospital explained (at 42) that the Secretary’s renewed assertion that this Court’s

decision is not consistent with DCH Regional Medical Center v. Azar, 925 F.3d 503 (D.C. Cir.
5891985.17                                        19
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 26 of 28



2019) and Florida Health Sciences Center v. HHS, 830 F.3d 515 (D.C. Cir. 2016), fails because,

inter alia, those cases did not (and could not) present a procedural challenge akin to Count Two.11

The Secretary responds (at 8) that the Hospital did not “offer any support or citation for that

assertion” and “both cases did, in fact, involve procedural challenges that were held to be

precluded.” Obviously, DCH could not raise the same procedural challenge as the Hospital

because DCH had explicit notice from the 2014 Proposed Rule data table about the Secretary’s

refusal to calculate DCH’s 2014 UC DSH payment using the data from DCH’s subsumed

hospital. And Florida Health Sciences Center did not involve the Merged Hospital policy at all.

                                      III. CONCLUSION

         For the foregoing reasons, the Hospital respectfully requests that this Court deny the

Secretary’s motion for summary judgment and grant the Hospital’s cross-motion for summary

judgment and motion to strike the Secretary’s jurisdictional arguments in Argument I of his

Memorandum.

                                             Respectfully submitted,

Dated: November 14, 2019                     /s/ Robert L. Roth* (phv09684)
                                             Robert L. Roth, Esq., D.C. Bar #441803
                                             HOOPER LUNDY & BOOKMAN, P.C.
                                             401 9th Street, NW, Suite 550
                                             Washington, DC 20004
                                             Telephone: (202) 580-7701
                                             Fax: (202) 580-7719
                                             E-mail: rroth@health-law.com
                                             * admitted pro hac vice

                                             Patrick M. Noonan (ct00189)
                                             Donahue, Durham & Noonan, P.C.


11
    This Court correctly found that “unlike the claims alleged in Texas Alliance, Florida Health,
and DCH, Count II does not challenge the Secretary’s estimate of YNH’s DSH payment, any of
the underlying data, or the Secretary’s choice of such data. Instead, it is a challenge to the
procedure by which the Secretary established the FFY 2014 Merged Hospital Policy.” Slip Op.
at 17.
5891985.17                                      20
             Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 27 of 28



                                         741 Boston Post Road
                                         Guilford, CT 06437
                                         (203) 458-9168
                                         pnoonan@ddnctlaw.com

                                         Counsel for Plaintff




5891985.17                                 21
        Case 3:18-cv-01230-JCH Document 41 Filed 11/14/19 Page 28 of 28



                                 CERTIFICATE OF SERVICE

       On this 14th day of November, 2019, I hereby certify that I electronically filed the

foregoing Plaintiff’s Reply Memorandum in Support of Cross-Motion for Summary Judgment

and Motion to Strike Argument I of Defendant’s Memorandum, with the clerk of court for the

United States District Court for the District of Connecticut, using the electronic case filing

system of the court. I hereby certify that I have served all counsel of record electronically.



                                                               /s/ Robert L. Roth (phv09684)
                                                      Robert L. Roth
